Citation Nr: 1224229	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to December 13, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran testified before the undersigned at a travel board hearing held at the Waco, Texas, RO in March 2010, the transcript of which is of record and has been reviewed.

The Board notes that the above issues were remanded in June 2010 for further evidentiary development.  As will be further explained below, the Board finds that there has been substantial compliance with the Board's June 2010 remand.  

Following the June 2010 Board remand the AMC, in a January 2012 rating decision granted the Veteran an increased rating to 100 percent for his service-connected PTSD, effective December 13, 2010.  As this was a complete grant of the benefits on appeal for that period of time, the Board will only address the Veteran's claim for an initial rating, in excess of 50 percent, for service-connected PTSD, prior to December 13, 2010.  

Because less than the maximum available benefit for a schedular PTSD rating was awarded, prior to December 13, 2010, the issue is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, as will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claims for higher disability ratings for his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

THE ISSUE of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The evidence of record, for the period of appeal prior to December 13, 2010, shows that the Veteran has an anxious and depressed mood, blunted affect, difficulty sleeping due to nightmares and flashbacks, difficulty in adapting to stressful situations, serious irritability and anger issues, isolation from other people, and an inability to establish and maintain effective relationships, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions, grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no greater, for the Veteran's service-connected PTSD have been approximated for the period prior to December 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in June 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2006 letter provided this notice to the Veteran.

The Board observes that the June 2006 letter was sent to the Veteran prior to the February 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011). I n this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to afford the Veteran a VA examination.  As the requested VA examination was afforded the Veteran, the issue now returns for appellate review.

The Veteran was afforded compensation and pension (C&P) examinations in February 2007 and December 2010 with respect to his claim for a higher initial evaluation for PTSD.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are, collectively, more than adequate.  The Board notes that the February 2007 and December 2010 examiners' reviews were predicated on a full reading of the VA medical records and a thorough examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue of entitlement to higher initial evaluation for PTSD has been met.  38 C.F.R. § 3.159(c)(4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's PTSD.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As discussed in the above Introduction, the Veteran was granted service connection for PTSD in February 2007 and assigned a 50 percent disability rating, effective May 23, 2006.  The Veteran appealed this initial disability rating, and in a January 2012 rating decision, the rating for the Veteran's PTSD was increased to 100 percent, effective December 13, 2010.  As noted above, the Board will only address the period prior to December 13, 2010 as the 100 percent grant, after December 13, 2010 was a grant in full of the benefits sought.  

In evaluating this appeal, the Board has considered the propriety of the disability rating assignment prior to December 13, 2010.  Additionally, it has considered whether the stages (or effective dates) assigned to these ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board has carefully reviewed the medical and lay evidence of record and finds that the competent evidence prior to December 13, 2010, and the Veteran's service-connected PTSD was characteristic of impairment warranting 70 percent disability rating.  As such the Board finds that the Veteran's PTSD warrants an increase in rating for the period prior to December 13, 2010.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on the Veteran's social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) (QRDC DSM-IV).

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The Veteran was assigned a 50 percent disability evaluation for PTSD for the period prior to December 13, 2010.  Under the relevant diagnostic code, as stated above, a 50 percent rating is assigned when the Veteran exhibits evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 70 percent evaluation, but no more, for PTSD for the period prior to December 13, 2010.  The Board notes that the competent medical evidence of record for the period of May 2006 to September 2011, including the February 2007, and December 2010 VA psychological examinations, shows that the Veteran's mental health examiners have routinely characterized his mood as depressed and anxious with a blunted affect, and that the Veteran had difficulty forming and maintaining relationships due to his difficulty dealing with his military experiences and anger issues.  The Board notes that the Veteran had nightmares and insomnia that affect his ability to sleep. 

As noted above, the Veteran was afforded a VA examination in February 2007.  He stated that he had nightmares brought on by recurrent flashbacks and intrusive thoughts.  He reported that he had been married for 23 years when he divorced in 1972.  The Veteran stated that he generally avoided relationships because he had numerous wrecked friendships.  He noted that he often engaged in self destructive behavior.  He appeared irritable with sarcastic, exasperated and inhibited speech.  The examiner noted that the Veteran appeared to want to control the pace of the interview.   The Veteran exhibited poor short term memory problems as well as difficulty with concentration.  He was depressed and anxious and exhibited obsessional thinking.  Finally the Veteran noted that he had been suicidal in the past, but not at the time of the examination.  The examiner in the February 2007 examination noted that the Veteran's PTSD had a substantial negative effect on his personal, social, and occupational functioning.

The December 2010 VA examination noted many of the same symptoms as the February 2007 examination.  It was noted in the December 2010 VA examination that the Veteran did have a good relationship with his daughter and had recently re-connected with his son.  The Veteran also noted that he had some close friends, but that he had not been in contact with them for many years.  The Veteran denied any recurrent suicidal thoughts, but noted that he had thoughts about death and not "being here."  The examiner noted that the Veteran had total social and occupational impairment due to PTSD.

As for evidence of inability in establishing and maintaining effective work and social relationships, a symptom which suggests a 70 percent rating or higher, the record indicates that the Veteran was previously working in advertising until December 2005.  The Veteran had not been employed since then.  The Veteran stated that he had some co-workers that he got along with, but he also had numerous times over the years gotten in fights or arguments with co-workers and supervisors and as such had trouble maintaining consistent employment for long periods of time.  The Veteran stated at his December 2010 VA examination that his PTSD interfered with his employment in that he had anger and irritability problems with his co-workers due to his low frustration tolerance.  In regards to social relationships, during the period under consideration, the Veteran noted that he avoided relationships, although he did state at the December 2010 VA examination that he had a good relationship with his daughter.  The Veteran stated that he often engaged in self destructive behavior and had many wrecked friendships.  

The Board notes that the symptomatology that the Veteran exhibited that most illustrates his level of severity being associated with a 70 percent disability rating is anger outbursts, obsessional thinking, and inability to establish and maintain effective relationships.  In this regard it is noted that the Veteran had no close friends due to his irritability and low tolerance for frustrating people.  The February 2007 examination noted that the Veteran had obsessional thinking.  Finally the Board notes that while the Veteran did not currently have any suicidal ideation, he stated that he used to have thoughts of suicide and still thought of death and not "being here."  

The Board further observes that the higher rating of 100 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher prior to December 13, 2010.  In this regard, the Board notes that the record does not contain evidence which supports a finding that the Veteran had gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, his overall symptomatology did not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF score of 40 at the February 2007 VA examination.  A GAF score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  While the Board notes that this GAF score represents greater impairment than that generally considered for a 70 percent rating, the Board notes that the examiner noted that was the Veteran's lowest GAF scored in the previous 12 months and the Veteran's symptomatology more accurately reflects some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Upon review of the competent evidence, the Board finds that the GAF score reflecting some serious symptoms is more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits some serious symptoms or serious difficulty in social functioning as indicated by the February 2007 VA examination.  Accordingly, such characterization more closely approximates the schedular criteria associated with the herein assigned 70 percent evaluation for the Veteran's PTSD prior to December 13, 2010.

In sum, the evidence of record demonstrates that the Veteran has maintained a good relationship with his daughter, but that he otherwise avoids relationships.  The record also demonstrates that he is able to function independently, and has no delusions or thought impairment.  He does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and intrusive thoughts, obsessional thinking, impaired impulse control, and past suicidal ideation.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent rating for the appeal period prior to December 13, 2010.  Entitlement to an initial rating of 70 percent, prior to December 13, 2010, on a schedular basis is therefore warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim for an initial evaluation for PTSD, in excess of 50 percent, for the appeal period prior to December 13, 2010.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim for entitlement to an initial rating in excess of 50 percent, for PTSD prior to December 13, 2010, must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 70 percent, but not greater, for service-connected PTSD, for the period prior to December 13, 2010, is granted.


REMAND

As noted above, the Veteran is service connected for PTSD currently evaluated at 70 percent disabling, prior to December 13, 2010.  The Board further notes that the Veteran is currently unemployed and states that he has not worked since December 2005.  The Board notes the severity of the Veteran's PTSD as reported in VA treatment records dating from May 2005 to September 2011.  In this regard the Board notes that the Veteran has exhibited a GAF score as low as 40 and has an inability to establish and maintain effective relationships both occupationally and socially.

The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of an initial rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In consideration of the above, the Board finds that a claim of entitlement to total disability individual unemployability (TDIU) is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2. Obtain an addendum VA medical opinion to determine the effect of the severity of the Veteran's PTSD on his ability to obtain and maintain employment, prior to December 13, 2010.  The examiner should expressly describe what types of employment activities were limited because of of the Veteran's PTSD during the period in question.  The examiner should also describe what type(s) of employment, if any, were feasible during that period given the functional impairment of the Veteran's disability.  The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected PTSD caused him to be unable to obtain and retain substantially gainful employment in the period prior to December 13, 2010.  A complete rationale should be given for all opinions and conclusions expressed.  Please send the claims folder to the examiner for review.

3. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


